DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 – 9, 11 – 16, and 18 – 20 are allowed. Claims 3, 10, and 17 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A computer-implemented method for fleet based aircraft flight planning using real-time aircraft intelligence, the computer- implemented method comprising: receiving, by a processor, real-time flight data associated with at least one flight parameters of an aircraft; receiving, by the processor, real-time weather data along a flight path of the aircraft; receiving, by the processor, real-time planning data of the aircraft, the real-time planning data including at least one of a traffic diversion status, minimum equipment list constraints, a cargo weight, and an estimate time of arrival of the aircraft at a stopover airport; calculating, by a simulation engine executed by the processor, flight modification parameters using the real-time flight data, the real-time weather data, and the real-time planning data; and transmitting, by the processor, the flight modification parameters to a flight management system (FMS) of the aircraft, wherein the at least one flight parameters of the aircraft is adjusted based on the flight modification parameters.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A computer-implemented system for fleet based aircraft flight planning using real-time aircraft intelligence, the computer- implemented system comprising: at least one memory storing processor-readable instructions; and at least one processor configured to access the at least one memory and execute the processor-readable instructions to perform operations, the operations including: receiving real-time flight data associated with at least one flight parameters of an aircraft; receiving real-time weather data along a flight path of the aircraft; receiving real-time planning data of the aircraft, the real-time planning data including at least one of a traffic diversion status, minimum equipment list constraints, a cargo weight, and an estimate time of arrival of the aircraft at a stopover airport; calculating flight modification parameters using the real-time flight data, the real-time weather data, and the real-time planning data; and transmitting the flight modification parameters to a flight management system (FMS) of the aircraft, wherein the at least one flight parameters of the aircraft is adjusted based on the flight modification parameters.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A non-transitory computer-readable medium for fleet based aircraft flight planning using real-time intelligence, the non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations, the operations comprising: receiving real-time flight data associated with at least one flight parameters of an aircraft; receiving real-time weather data along a flight path of the aircraft; receiving real-time planning data of the aircraft, the real-time planning data including at least one of a traffic diversion status, minimum equipment list constraints, a cargo weight, and an estimate time of arrival of the aircraft at a stopover airport; calculating flight modification parameters using the real-time flight data, the real- time weather data, and the real-time planning data; and transmitting the flight modification parameters to a flight management system (FMS) of the aircraft, wherein the at least one flight parameters of the aircraft is adjusted based on the flight modification parameters.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661